 INTERNATIONAL BROTHERHOOD OF TEAMSTERS155defined in the Act, guards, and all other employees, constitute anappropriate unit for the purposes of collective bargaining within themeaningof Section 9 (b) of the Act.5.In accordance with theusualpracticein seasonaloperations ofthis kind, the Board will direct that the election be held at or aboutthe approximateseasonalpeak, on a date to be determined by theRegional Director, among the employees in the appropriate unitwho are employed during the payroll period immediately precedingthe date of theissuanceof the notice of election by the RegionalDirector.[Text of Direction of Election omitted from publication.]InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,Local No.249; and Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America,Local 2501andPolarWaterCompany.Case No. 6-CC-143.March 20, 1.958DECISION AND ORDEROn October 14, 1957, Trial Examiner Ralph Winkler issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the General Counsel, the ChargingParty, and the Respondents filed exceptions to the IntermediateReport and supporting briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersRodgers and Jenkins].The Board has reviewed the rulings of the Trial Examiner made.at the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and brief, and the entire recordin this case' and hereby adopts the findings, conclusions, and1 The Board having been notified bythe AFL-CIOthat it deems the Teamsters'certifi-cate of affiliation revoked by convention action, the identification of this union is herebyamended.2 The Charging Party requested(1) the reopening of therecord toadduce additionalevidence before the Trial Examiner on the status of the distributors and (2)oral argu-ment before the Board.As for reopening the record,we shall deny the motion as itappears that the proffered evidence was available at the time of the bearing and no rea-son is given why it was not produced.In any event,as the record,exceptions,and brief,in our opinion,adequately present the issues and positions of the parties,we shall denythis request as well as the request for oral argument.120 NLRB No. 25. 156DECISIONSOF NATIONAL LABOR RELATIONS BOARDrecommendations of the Trial Examiner with the followingmodification.The issue in this case is whether the Respondent Locals, which hada dispute with Dad's Root Beer Bottling Company, herein calledDad, over Dad's use of certain nonunion distributors, violated Sec-tion 8 (b) (4) (A) of the Act by picketing the plant premises sharedby Dad and Polar Water Company, herein called Polar, and inducingthe employees of both Companies to strike in protest against Dad'sfailure to agree to membership in Respondent Local 249 for the dis-tributors in question.In determining that the Respondents' conductdid not constitute secondary action of the type proscribed by Section8 (b) (4) (A), the Trial Examiner correctly found on the basis ofDad's right of control over the distributors that they were employeesof Dad rather than independent contractors,3 and also properly foundthat Dad and Polar were so closely integrated as to be one Employer.'Accordingly, as the distributors were employees of Dad, which alongwith Polar constituted one Employer, we agree with the TrialExaminer's conclusion that Polar was not a neutral or disinterestedcompany in the dispute between Respondents and Dad. TheRespondents' conduct was therefore permissive primary action notwithin the proscription of Section 8 (b) (4) (A) of the Act.'We shall therefore dismiss the complaint. In view of our dismissalof the complaint for the foregoing reasons, we find it unnecessary toconsider or adopt the Trial Examiner's alternative finding that Sec-tion 8 (b) (4) (A) remains inapplicable to the instant proceedingeven if the distributors are deemed to be independent contractors.Finally, we, like the Trial Examiner, find it unnecessary to reach thehot-cargo issue raised by the Respondents.[The Board dismissed the complaint.]3 The General Counsel and the Charging Party contend that the distributors' agree-ments were substantially modified by oral waivers and thus clearly indicated the inde-pendent contractor status of the distributors.The record shows that most of thesemodificationswhich pertained to the exclusive sale of Dad's products and the price tobe charged therefor, the turning in of delivery tickets, the painting of trucks, and thewearing of uniforms, applied to a minority of the distributors and were, in any event, ofinsufficient importance to alter Dad's basic arrangement with the distributors as describedin the Intermediate ReportMoreover, as the Trial Examiner points out, Dad clearlyretained control over the distributors by its authority to enforce at any time all provi-sions in Dad's written agreements with the distributors. SeeProvident Life and AccidentInsurance Company,118 NLRB 412;National Van Lines,117 NLRB 1213.4 SeeBrown &RootCarsbe, Inc ,119 NLRB 815 ;N. L. R. B. v. A. K. Allen Co., Inc.,et al.,252 F. 2d 37 (C. A. 2), enforcing 117 NLRB 568. In addition, we note that despiteindications to the contrary appearing in its brief to the Board, the General Counsel, inthe ancillary Section 10 (1) proceeding involving the factual situation herein assertedthat Polar and Dad constituted a single employer. See, in this connection, the GeneralCounsel's Petition for Injunction in Shote v.General Teamsters, et al.,25 L R. R. M 2590(D. C., W. Pa.).6 SeeThe Pure Oil Company,84 NLRB, 315, 318-319. INTERNATIONAL BROTHERHOOD OF TEAMSTERS157INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed by Polar Water Company, herein called Polar, the GeneralCounsel for the National Labor Relations Board, by the Regional Director for theSixth Region (Pittsburgh, Pennsylvania), issued a complaint on June 18, 1957,against Local Union No. 249 and Local Union No. 250, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America, AFL-CIO, hereincalled Local 249 and Local 250, respectively, alleging that Respondents have engagedin conduct violating Section 8 (b) (4) (A) and Section 2 (6) and (7) of the Act.Copies of the complaint and charges were served upon the Respondents; Respondentsfiled a joint answer denying the commission of the unfair labor practices alleged.Pursuant to notice, a hearing was held in Pittsburgh, Pennsylvania, on July 8 and9, 1957, before the duly designated Trial Examiner.All parties were representedat the hearing and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The partieswere given opportunity to present oral argument at the close of the hearing andto submit briefs.Motions by Respondents to dismiss the complaint are disposedof in accordance with the following findings of fact and conclusions of law.Upon the entire record in the case,' and upon observation of the demeanor ofwitnesses, I make the following:FINDINGS OF FACT1.BUSINESS OF THE COMPANIESPolarWater Company, herein called Polar, is a Pennsylvania corporation havingitsprincipal office and place of business at Pittsburgh, Pennsylvania, where it isengaged in the business of bottling, selling, and distributing distilled and naturalspring water.Dad's Root Beer Bottling Company, herein called Dad, is a Penn-sylvania corporation having its principal office and place of business at Pittsburgh,Pennsylvania, where it is engaged in the business of bottling,selling,and distributingroot beer.In 1956, Polar sold products valued inexcessof $100,000 to various firms inPennsylvania each of which annually ships goods or furnishes services valued inexcess of $50,000 directly outside Pennsylvania.The parties have stipulated for purposes of this proceeding only, andI find, thatPolar and Dad are engaged in commerce within themeaning ofthe Act.II.THE LABOR ORGANIZATIONS INVOLVEDLocals 249 and 250,Respondents herein, are labor organizations within themeaningof the Act.III.THE UNFAIRLABOR PRACTICESThe General Counsel contends that Respondent Locals violated Section 8 (b)(4) (A) of the Act by inducing employees of Polar and Dad to strike in order toforceDad to cease doing business with Dad's distributors, which distributors theGeneral Counsel' asserts to be independent contractors.Respondents claim thatPolar and Dad are asingleemployer and that Dad's distributors are employees andnot independent contractors; Respondents further deny that they have engaged inunfair labor practices even if the distributors be deemed independent contractors.On the assumption that the distributors are independent contractors, the partieshave stipulated that said distributors, either singly or collectively,are not engagedin commerce within themeaningof the Act.Relationship of Dad and PolarPolar was organized and incorporated in 1905, Dad in 1943.William H. Merkeris presidentof Polar and Dad, and the other officers and directors of these concernsare also identical.Both companies are commonly owned and managed and theyoccupy thesame plantand office premises in Pittsburgh,Pennsylvania,at 939 WestNorth Avenue.Their production premises consist of one large undivided roomcontainingequipment for bottling and storing root beer for Dad and distilled waterfor Polar.Although each companynominally has its ownbottling employees, thesame personnelbottles both products,and the companies allocate thelabor costsi Afterthe close of the bearing, all parties entered into a stipulationwhichisherebyreceived and made part of the record hereof as General Counsel's Exhibit No. 13. 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDof these employees between them as a bookkeeping transaction.On Polar's, but noton Dad's, payroll is a classification of employees called shippers and loaders; thesesame employees perform identical functions for both Dad and Polar, and in doingso they work out of a single shipping office and use the same loading platform.In addition to loading trucks, the shipping and loading employees answer theShipping office phone and answer inquiries from either the office or customers,prepare and check loading sheets, check all loads leaving the plant and prepare thebilling charges for all merchandise taken from the plant.The loaders and shippers,while performing these described tasks for both Dad and Polar, are under thesupervision of Ralph Conte who is carried on Polar's payroll as general manager.The labor costs of the loaders and shippers are also distributed between Polar andDad ona pro ratabasis, a bookkeeping transaction. In addition to the describedintegration of the so-called inside personnel(bottling and loading and shippingemployees), Polar and Dad use identical office personnel and facilities, includingoffice space, switchboard, and the like.I conclude that Polar and Dad are one and the same employer for the purposesof Section 8 (b) (4) (A). SeeUnited Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, etc., (J. G. Roy and Sons Company),118 NLRB 286.Dad's and Polar'sDistributionPolar and Dad sell their respective products only in Pennsylvania.Polar's productis distributed by employees on its payroll called route-salesmen.Dad, on the otherhand, distributes its product under distributorship arrangements with specificallydescribed territories being assigned to the respective distributors.Dad has usedthe distributorship arrangement exclusively since the early 1940's except for anarea referred to as the Allegheny or Rose territory.The Allegheny or Rose territoryembraces Pittsburgh (located in Allegheny County) and other, but not certainoutlying,2 portions of Allegheny County.UntilMay 1954 the Allegheny or Roseterritory was serviced by route-salesmen on Dad's payroll.On or about May 1,1954, Dad purportedly entered into a distributorship arrangement with John E. Rosefor the Allegheny territory and Rose retained the same route-salesmen theretoforeemployed by Dad in that territory.Rose surrendered this distributorship on or about,April 12, 1957, and discharged his route-salesmen.Upon the termination of Rose'sdistributorship,Dad subdivided the Rose territory into 4 new territories in con-templation of establishing 4 new distributorships.Dad has since entered intodistributorship arrangements for 3 of the 4 new territories;as of the hearing dateherein,Dad had not yet selected a fourth distributor for the remaining portion ofthe former Rose territoryTwo of the new distributorships are in operation; untilthe third and fourth new distributorships are similarly in effect, Dad has temporarilyexpanded the assigned territories of contiguous distributors in order to service thearea of the mentioned third and fourth territories.John E. Rose, mentioned above, has been Dad's sales manager since 1951,including the period during which he also was a distributor for the Alleghenyterritory.Rose's duties as sales manager are primarily to promote the sale ofpad's Root Beer and he is responsible in such capacity for engaging the variousdistributorsand seeingto it that the respective territories are properly serviced; healso assists the distributors in handling their accounts "in regards to new business ora restatement of accounts or things of that nature."During the entire period ofhis sales managership, Rose has received a salary plus a bonus on Dad's total sales,and his duties have been substantially the same at all times, including the periodduring which he was also a distributor.While he was a distributor, Rose's recordsof sales and deliveries and records of money collected or owing him as a distributorwere kept by Dad; Rose paid no rent to Dad or otherwise shared in Dad's officeexpenses.Rose wrote to accounts in the Allegheny territory during the period ofhis distributorship on Dad's stationery and in his capacity as sales managerWhen Rose became distributor in the Allegheny territory, he took over the sameroute-salesmen who had been servicing this territory for Dad and who, as employeesof Dad, had been under Rose's supervision as sales manager.Rose engaged twoadditional drivers during his distributorship.Rose also used the same truckingequipment theretofore used by Dad in the Allegheny territory, which Dad hadleased from a truck rental company. -Rose paid the rental fees during his distribu-torship, the rental fees including such operating expenses as maintenance costs,licenses, and insurance.2These certain outlying portions of Allegheny County have always been within theother territories and are notconsideredpart of the territory called Rose oi',Alleghenyterritoryin dispute here: -'I-. INTERNATIONAL BROTHERHOOD OF TEAMSTERS .159Dad does not "make a report or make any deductions" as to the individualdistributors for "social security or workmen's compensation, unemployment insur-ance, taxes or.income withholding taxes" and it also does not carry hospital-ization or life insurance for the distributors which it does carry for its admittedand payments on the drivers in his territory and he also carried hospitalization forthem.It is recalled that only 2 of the 4 new distributorships are presentlyoperating in the former Rose territory.Both distributors purchased trucks fromDad, which Dad had in turn purchased from the rental company; these weretruckswhich Dad had been renting before 1954 and which Rose subsequentlyrented during his distributorship.Rose testified that Dad resold those trucks at a"good buy" for the distributors.Dad has approximately 14 distributors, with each of whom it has executed adistributorship agreement.Rather than summarize these agreements at this point,a copy thereof is set forth in Appendix A attached hereto.Rose, as sales manager,executes distributorship agreements for Dad and he testified that he has orallywaived certain requirements under the agreements.The contract, as set forth,statesthat no changes therein are binding unless written and executed by both parties;and Rose also testified in effect that despite any alleged oral waivers or modifications,Dad nevertheless has retained complete authority to enforce all such provisions inthe agreement .3Some of the distributors, 'according to Rose, occasionally "carry"a helper with them; Dad does not, according to Rose, have any control over suchoccasional hiring 4Rose also testified that the distributors are responsible "in mostcases" for damage or loss of merchandise, "except where if breakage is reported, weassume that it was broken during the process of loading the trucks and we replace'suchmerchandise, or if in the case of a dealer returning merchandise he claimswas delivered to him broken, if the crown is intact, we also replace that.Otherwise,the loss is sustained by the distributor.Loss from stealage [sic] or possibly inextremely cold weather when merchandise freezes, the distributor is liable for anydamage of that sort"; the distributor, also according to Rose, "sustains any collec-tion losses that might be incurred." 5The distributors primarily deal on a cashbasis with the trade except in the case of major chain stores which insist on billing;in these cases,Dad itself bills the customers and accordingly credits the distributor'saccount with Dad.The distributors are not paid a salary; their earnings are "thedifference between what they pay for Dad's at the platform and what they sell it forto the trade."- .Labor. Relations Situation-Respondent Local 250 represents, as it has for many years, the inside employeesof Dad and Polar. and other local beverage concerns in the area.As mentionedearlier, these inside employees include bottlers, loaders, and shippers.Also formany years Respondent Local 249 has been representing the route-salesmenof Polarand other local beverage concerns.UntilMay 1954, when Sales Manager Rosebecame Dad's distributor in the Allegheny territory, Local 249 also representedDad's route-salesmen employed in that territory.These same route-salesmen con-tinued to work in the- Allegheny territory during Rose's distributorship,asmen-tioned above, and Local 249 continued to represent the Rose drivers under contractwith Rose during such distributorship.Local 249 and Local 250 respectively engage in joint industry bargaining withconcerns under contract with them.Local 249's industry contracts are identical,as areLocal 250's, and the contracts of both Local 249 and Local 250 are substan-tially alike as well.Negotiations for the beverage concerns engaged in such industrybargaining are handled by a labor relations consultant, William C. Blesch; Bleschmeets with union representatives in the presence of officers of the respective com-paniesrepresented by him and such officers exercise ratifying authority for theirrespective concerns.Merker is such officer for Polar, and Dad. Both unionsexecute individual agreements with each employer party to the joint industrybargaining.For reasons not appearing here, Local 250 has always executed separate,3 SeeNational Van Lines,117 NLRB 1213, andProvident Life and Accident InsuranceCompany,118 NLRB 412, to the effect that the existence of a right to control is determi-native, not the exercise of such right.4This factor does not necessarily establish an independent contractorship.SeeOrangeCi ushof P R., Inc.,118 NLRB 217;National Van Lines, supra.1,The,record does, not show that any actual losses or damages have been sustained bydistributors.SeeSouthern Shellfish Co, Inc,95 NLRB 957, 963. See, also,NationalVan Lines, supra 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDalbeit identical, contracts with Polar and Dad, and Local 249's practice until 1954was apparently the same.Local 250's current contracts with Polar and Dad and the other beverage concernsrun from May 1, 1956, until April 30, 1958, with provisions for reopening onwages and vacation.PresidentMerker had executed these 1956 contracts for Dadand Polar; Secretary-Treasurer James Lebarty had signed for Local 250.Local 250gave reopening notice to the concerns under contract with it on February 8, 1957,including such separate notices to Polar and Dad.Local 249's individual industry contracts, currently in effect, also run from May 1,1956, until April 30, 1958, with reopening for wages and vacations.Local 249 gavesuch notice on February 25, 1957.Merker had signed the 1956 contract forPolar; Vice President Melvin Humphreys was one of several union officials signingfor Local 249.Rose presumably signed a similar contract for the route-salesmenin the Allegheny territory.6The DisputeThe current industry contract between Polar and Local 249, and presumably thecontract signed by Rose during his distributorship provides, in part, as follows: 7Section 7.Distributors:(a)All beverages or products that are delivered in Allegheny County fromthis plant must be delivered by men who are in the employ of the plant andaremembers of Local No. 249.8 This clause is not intended to prevent thesale and delivery of the Employer's products to distributors in Allegheny Countyemploying members of Local Union No. 249. The Employer agrees that whenhiring additional trucks, to hire only the trucks of such companies as employmembers of the Union.(b)Distributors are not to work on Saturdays unless Driver-Salesmen arealso working.(c)All Employers now operating their own equipment shall not displacetheir own equipment with distributors.On February 25, 1957, as mentioned above, Local 249 served notice to reopen thewage provisions of its 1956 contract in accordance with the reopening provisions ofsuch contract.Meanwhile on April 1, 1957, Vice President Humphreys of Local249 sent a letter to "Mr. Merker, Dad's Root Beer Bottling Company," advisingMerker as follows:I have been informed by Mr. Rose that he is going to give up the distributingof Dad's Root Beer some time in April.Please inform me immediately who is going to take over this operation soI can obtain a contract to cover the members of Local No. 249.On April 5, 1957, Merker sent the following response to Humphreys:With reference to your letter, we, too, were disappointed when we learnedfrom John Rose that he was giving up the distribution of Dad's Root Beer.I have put in a lot of time, effort and, money trying to make this particularpart of our business show some little profit, but as you already know this hasnever been realized.At this particular moment I honestly don't know of anyone whom I couldinterest in taking over a losing proposition. It can very well be that we willhave to get along without this business.About that time, as already stated, the Rose territory was divided into four newterritories and the route-salesmen (members of Local 249) were discharged.Daddid not offer any of the four new distributorships to any of the discharged route-salesmen.It is recalled that 2 of the 4 new distributorships are in operation andthat Dad has temporarily enlarged the territories of contiguous distributors in orderto cover the remaining portion of the Allegheny territory.On April 16 and 26, 1957, Local 249 had joint collective-bargaining sessions withPolar and other local bottling concerns under contract with Local 249 pursuant toLocal 249's reopening notice mentioned above.The parties having failed to agree onnew substantive provisions at these meetings and as the terminal date for amendingthe contract was approaching, the parties agreed on April 26 to make retroactive8 This contract was not introduced in evidence7An identical provision has been in Local 249's contracts since 1945.8 The contract also contains a separate union-security provision requiringunion mem-bership as a condition of employment 30 days following the beginning of each employee'semployment. INTERNATIONAL BROTHERHOOD OF TEAMSTERS161to May 1 any new terms to be later agreed upon;and they also agreed to meet soonagain.Meanwhile, however, the beverage companies became preoccupied in lobbyingagainst a State tax on soft drinks and Blesch, in behalf of the companies representedby him, called Humphreys' office and left word that further negotiations would bedelayed on this account.On May 8, 1957, Humphreys phoned Polar'sgeneralmanager,Ralph Conte;Humphreys advised Conte that he had "discovered that Dad's distributors weremaking deliveries to accounts in the [Rose] territory formerly serviced by Local 249members."Conte replied that he had "nothing to do with Dad's Root Beer organiza-tion"and suggested that Humphreys consult with Dad's Sales Manager Rose.Humphreys stated that "we're not going to put up with this nonsense" and he toldConte to inform Merker that "Polar Water is going to be on strike in the morning."Local 249 struck Polar the next day, May 9, and picketed the plant premises.Ata meeting that same day Humphreys advised Merker and Blesch that the men wouldnot work without a contract.When Blesch then reminded Humphreys of theretroactivity arrangement and of the fact that Blesch had left word at Humphreys'office concerning the reason for delaying negotiations, Humphreys stated that"you've got to find time to meet on these things," to which Blesch replied that"unfortunately the bottlers are too busy." (Humphreys had not made any effortto contact Blesch as to resuming negotiations between April 26 and May 9).Humphreys then said that "you might just as well know that Dad's Root Beer peopleare not going to make any deliveries in Allegheny County with non-union distributors,and the Polar Water people are not going to work until a union man is appointed."Blesch thereupon asked,"what can be done about it now[thatRose had givenup the distributorship];" Humphreys replied, "get a union distributor."Local 249'scomplaint,as Merker knew at the time, concerned the distribution of Dad's root beerin the Rose territory.Local 249 picketed the plant and Polar drivers remained on strike from May 9until on or about June 3.Polar's and Dad's inside workers(covered by Local 250's contracts)also wereon strike on May 10, 1957; they returned to work on May 15 after meeting togetherand ratifying wage and vacation amendments as to which their contracts had beenreopened.On May 17, however, the loading employees refused to load Dad'sdistributors and all the inside employees of Polar and Dad struck again when Local249 pickets appeared at the loading platform. Secretary-Treasurer Lebarty of Local250 testified that, during his May 15 discussions with Merker as to the wage andvacation amendments and their ratification by the affected employees of Polar andDad, Merker agreed not to request the loaders to service Dad's distributors untilMerker's dispute with Local 249 was settled; Merker testified on the other handthat such understanding was only for a 2-day period.Whatever the fact on thisevidentiary matter,there is no question but that the second walkout or strike bythe inside workers on May 17 was at Local 250's behest following the continuanceof Local 249'spicket line and pursuant to arrangement between Humphrey ofLocal 249 and Lebarty of Local 250.Neither Local 249 nor Local 250 struck or attempted to strike the other beverageconcerns who, with Dad and Polar, were parties to identical industry contracts andwhich contracts were in the same reopened status described above.The evidence clearly establishes, by way of summary, that Local 249 and Local250 induced employees of Polar and Dad toceaseworking. It is also clear that atleast one, if not the sole, reason for Local 249's conduct was in protest against thenew arrangements for servicing the so-called Rose territory.And I also find thatLocal 250 acted in concert with Local 249 in such connection.Contentions and ConclusionsSection 8(b) (4). (A) providesin relevant part as follows:It shall be an unfair labor practice for a labor organization or its agents-(4) to engage in, or to induce or encourage the employees of any employerto engage in, a strike or a concerted refusal in the course of their employmentto use, manufacture,process, transport,or otherwise handle or work on anygoods,.or to perform any services where an object thereof is:(A) forcing or requiring any employer . . . to cease doing business withany other person; . . .Whether or not Respondent Locals have a dispute with the distributors,the GeneralCounsel contends that Polar and Dad are neutral parties with whom Respondentshave no primary dispute and he also asserts that the distributors are independentcontractors and therefore"person[s]" with whom Dad is doing business.Accord-483142-59-vol. 120-12 -162DECISIONS OF NATIONAL LABOR RELATIONS BOARD.ingly, contends the General Counsel, the Respondents have violated Section 8 (a),(4) (A) in inducing a strike of Polar's and Dad's employees for the purpose ofcausing Dad to cease doing business with the distributors.Respondents contendon the other hand that the distributors are employees and not independent contractorswithin the meaning of Section 2 (3) of the Act; Respondents therefore assert as a,threshold argument that the instant action must fall for such reason.The distributors' agreement, fully set forth in Appendix A, shows among other-things that Dad assigned "exclusive" sales territories to its respective distributors,exceptas to "special contracts, concessions, and chain store business" and withthe right of Dad to resolve any territorial disputes between the distributors; thatthe distributor will devote his "full time and exclusive activity" in promoting Dad'sproduct and will not handle or service products other than Dad; 9 that the distributor-"will follow all rules, regulations and business practices" prescribed by Dad; Dad.will set the puce the distributor pays Dad for merchandise and that Dad willalso set the resale prices "which the distributor must observe and follow at alltimes"; that the distributor will maintain a schedule of route trips as Dad "shall,require from time to time"; that the distributor will paint and maintain his truck to-Dad's "satisfaction" and that all sales personnel must wear uniforms "approved"-by Dad; 10 that the distributor shall, maintain insurance on his trucks for public,liabilityand property damage "in amounts satisfactory" to Dad; that Dad may,redefine the assigned territory, either by "subtraction" or "addition," and mayotherwise reclaim any part or the entirety of suchassignedterritory as Dad "shalljudge best to make possible the proper servicing of all territory"; that the distributor-will place and maintain all advertising material supplied by Dad and the distributorwill himself advertise Dad's product "to the extent deemed advisable" by Dad; that-the distributor cannot sell to any person whom Dad "may consider" to be a sub-distributor; that the distributor shall regularly turn in all delivery tickets and, at Dad's,request, shall. at any time appear and give Dad all other records and information;that the contract continues at will, with either party having the right of terminationat any time; that the distributor will not, as an employee, agent, owner, or in any-other capacity, engage in ,a competitive business for 1 year after termination of the-distributorship arrangement; that Dad will have an option to purchase the distributor's-truck upon termination of the distributorship; 11 that Dad may withhold his consentto transfer of the distributorship by the distributor within 5 years, and as to such-transfers after 5 years Dad may disapprove of such sale if Dad considers the price-"unreasonable" and Dad may require such changes in the distributorship contract asDad considers appropriate,and all transfers to be valid must have the written consentof Dad; and that the contract"is subject to any existing or future collective bargainingor similar agreement with any representative agency or group concerning any or,allmatters affecting any part of[Dad's] business,and is likewise subject to the-settlement of any disputes and grievances by arbitration or otherwise as between[Dad] and any such agency or group."It appears upon examination of the distributor agreements that the distributorsare commission salesmen without any substantial stake or tenure in the enterprise.Dad's right of control, which is the test in these cases (seeN. L. R. B. v. NuCar.Carriers, Inc.,189 F. 2d 756, 759 (C. A. 3), cert. denied 342 U. S. 919), extends-to practically every phase of the distributor's operations, in addition to which can'Dad unilaterally modify and even withdraw all the so-called exclusive territories at-any time and, indeed, terminate the distributorship at will.Dad even has an optionto purchase the trucks purportedly owned by the distributor; and the distributor's-so-called right of sale or transfer is really an illusory one, for it is subject to Dad's,consent and to Dad's unlimited right to modify and even terminate the transferee's,distributorship agreement.An employee does not become otherwise merely byreciting in an instrument with his employer that he is not an employee and/or by-having the employer treat him as otherwise for tax purposes. I conclude, underapplicable authority, that the distributors are employees within the meaning ofSection 2 (3) of the Act. SeeOrange Crush of P. R. Inc.,118 NLRB 217;Provi-dent Life and Accident Insurance Company,118 NLRB 412;National Van Lines,117 NLRB 121-3.I accordingly also find that Rose was not an independent contractor during theperiod of his distributorship and I find that his purported route-salesmen were,employees of Dad. In view of Rose's functions and authority as sales manager"The contract of one of the distributors, Pochron, permits Pochron to handle otherspecifically named products.i"Pochron's contract does not contain these requirements.'=Pochron's contract does not contain this provision.' INTERNATIONAL BROTHERHOOD OF TEAMSTERS163in relation to distributors and also in view of the manner of operating his distribu-torship, as described above, I also conclude that his was not an independent con-tractorship,even were I to find that the other distributors are independentcontractors.Further ContentionsHaving found that the distributors are employees and not independent contractors,I accordingly conclude that no cause of action has been stated within Section8 (b) (4) (A) of the Act. Having found that Rose and his purported employeeswere employees of Dad in any event, I also sustain a further contention of Respond-ents and recommend dismissal of the complaint thereupon even assuming the otherdistributors to be independent contractors.It is recalled in this connection thatsection 7 of Local 249's contracts with Polar and Rose (as agent for Dad,in viewof the aforementioned finding as to Rose's employee status as a distributor) providethat:All beverages or products that are delivered in Allegheny County from thisplant must be delivered by men whoare inthe employ of the plant and aremembers of Local No. 249. This clause is not intended to prevent the saleand delivery of the Employer's products to distributors in Allegheny Countyemploying members of Local Union No. 249.I am unaware of any prohibition in the Act against an employer agreeing not tocontract out certain work performed by his employees; and the first sentence ofSection 7 is, I find, a lawful provision. (Indeed, the Board frequently adverts tothe presence or absence of workassignmentprovisions in collective-bargainingagreements as a basis for decisions under Section 10 (k) of the Act.)Where anemployer, in violation of such undertaking, does withdraw such mentioned workfrom employees and contracts out the mentioned functions and then discharges hisemployees who formerly performed these tasks, it would hardly seem that suchemployer may be considered an innocent, unconcerned party to a dispute arising ofsuch situation.12Section 7 of the contract therefore affords a complete defense onthe basis of Respondent's second mentioned contentionunlessthere is something inthe second sentence of Section 7 which requires otherwise.This secondsentence,to avoid any ambiguity, states that "This clauseisnotintended to prevent the saleand delivery of the employer's products to distributors in Allegheny Countyemploying members of Local Union No. 249."The mentioned second sentence, according to the brief of the General Counsel,"is illegalon its face and is in effect a preferential hiring agreement since Polar[or Dad or Polar-Dad], by its terms, could only hire as employees to deliver mer-chandise, persons who are already members of Local 249."First, it must be pointedout, the General Counsel made no claim at the hearing, in fact he specifically dis-claimed any contention at the hearing, that such clause was unlawful;and it is onsuch basis that the case must be decided.This consideration of record aside, how-ever, it would nevertheless appear that the validity of the clause is relevant here onlyon the assumption that the distributors are independent contractors; if they areemployees of Dad and not independent contractors there can be no violation of8 (b) (4) (A) for reasons already stated.13Butif the distributors are assumed tobe independent contractors,it isrecalled that they are not engaged in commerce; onsuch assumption the preferential hiring provision would therefore be valid as far asthis Act is concerned.But apart from questions as to theinherentvalidity, or invalidity of Section 7 ofthe contract, the General Counsel also asserts in effect that subcontract provisionsprovide no defense to strike actionagainst neutralemployers in disputes involvingsuch contracts, and in this connection the General Counsel cites two cases one ofwhich isElliott v. Local 47, International Brotherhood of Teamsters etc. (TexasIndustries, Inc.),112 NLRB 923, enforced 234 F. 2d 296 (C. A. 5). Finding thatthe Union involved in that case picketed a general contractor in order to raise thewage level of truckdrivers employed by subcontractors on the job, the Board there-upon stated: "As the dispute was therefore not over terms of employment of"Even absent a contract, it would seem that employees and their union have a pumarylabor dispute with an employer who contracts out work of some employees whom hethen fires.Cf. theTexas Industriescase,infra.13'See also,The Great Atlantic & Pacific Tea Company,116 NLRB 943, 945-946, hold-ing that an employer does not violate the. Act in causing a second employer to discrim-inate against employees of the second employer unless the first employer occupies thestatus of an employer or joint-employer of the employees discriminated against. 164DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees of [the general contractor] nor over the protection of.jobs of suchemployees against subcontracting, we find that there was no primary dispute betweenthe Union and the general contractors.. ." (112 NLRB at 924). The disputein theinstant case arose directly out of such subcontracting of jobs mentioned by theBoard in this excerpt from theTexas Industriescase.The contract contention just discussed was predicated on the finding that Rosewas not an independent contractor, even assuming other distributors were, and thatany contracts made by Rose with Local 249 were made by him in behalf of Dad.Assuming, however, that Rose was an independent contractor and that Dad was not ajoint employer with Rose respecting Rose's employees, I still would find no violationhere.This involves a consideration of the separate corporate identities of Polarand Dad and the scope or meaning of Section 7 of the contract signed by Polarand Local 249.More specifically the question is whether Section 7 of the contractapplies to the Dad operation despite the history of separate contracts for bothDad and Polar.The evidence recounted above establishes the common control andoperational integration of both concerns. Indeed, were an appropriate bargainingunit to be determined by the Board for these concerns, it is inconceivable thatseparate units would be established for each of these concerns.Whatever theexplanation for the separate contracts of these concerns, I consider both concernsto be one and the same employer for all purposes in this proceeding, as I have alreadyfound; and I therefore also consider Section 7 of the contract with Polar as fullyapplying to the Dad phase of the operation as well. I use the word "phase" ad-visedly, for I consider both nominal corporations as one employerengaging in onebeverage business.Respondent Local 250 makes one last contention based upon a so-called hot-cargoclause in itscontracts with Polar-Dad.The General Counsel properly asserts thatBoard decisions on this point 14 rule out such defense; but such defense is unnecessaryof discussion in view of all the foregoing.Upon all the foregoing, I conclude that Respondent Locals 249 and 250 havenot violatedSection 8(b) (4) (A) of the Act, and I shall accordingly recommendthat the complaint be dismissedin itsentirety.[Recommendations omitted from publication.]14 SeeLocal 1016, United Brotherhood of Carpenters d Joiners of America, AFL-CIO(Becher Lumber Co., Inc), 117 NLRB 1739.APPENDIX ADISTRIBUTOR'S AGREEMENTThe parties hereto do hereby evidence,agree and bind themselves as follows:FIRST: The DAD'S ROOT BEER BOTTLING COMPANY,hereinafter referredto as the "bottler",isa corporation engaged in the carbonated beverage businesswith its offices and plant at 939 W.North Avenue,Pittsburgh,Pennsylvania, and------------------------------ is an individual located at-----------------------------------------------------------------------------------------and said latter party does under the terms hereof hereby become the distributor ofonly the bottler's carbonated beverage known as "Dad's Old Fashioned Root Beer"(which is distinguished from and under this contract does not include any otherdrink, or any concentrate or syrup, or any other product at all), and the distributorishereby authorized to use the name "Dad's Root Beer Distributing Company" or"Dad's Root Beer Distributors" for such period of time only as the distributorisa distributor of Dad's Old Fashioned Root Beer in the territory allotted to thedistributor for the sale and distribution of Dad's Old Fashioned Root Beer, andonly for such period of time as the bottler is a bottler of Dad's Old Fashioned RootBeer in said territory.It is understood and agreed that the distributor shall ceaseand discontinue to use the word "Dad's" in the distributor's name upon the distributorceasing to sell and distribute Dad's Old Fashioned Root Beer in said territory, orin the event the bottler ceases to be a bottler of Dad's Old Fashioned Root Beerin said territory.Nothing herein contained shall be considered as an authorizationto the distributor to incorporate under a name containing the word "Dad's" or to usethe word "Dad's" as part of the distributor's corporate name, the use of the word"Dad's" in the Distributor's corporate name being herein specifically forbidden,in the event the distributor is a corporation. INTERNATIONAL BROTHERHOOD OF TEAMSTERS165SECOND: The bottler hereby assigns to the distributor the exclusive territory con-sisting ofthe ---------------------------------------------------------------------------------------------------------------------------------more fully described in "Exhibit A" attached heretoand madea part ofthis agree-ment, and duringthe continuance of this relationship, except for other provisionsto the contrary at "Third" next below, the bottler will not itselfdistribute the car-bonated beveragein the above territory nor will it duringthat time engage withany other person for such distribution therein.The distributor shall not distributein or inany way directly or indirectly participate in the distribution of said car-bonated beverage in any other territory without the prior written consent of thebottler.In the event of any dispute between the above named distributor and anyother distributor of this bottler as to their respective territorial boundaries,the sameshall be settledfinally by thedecisionof the bottler.THmD: The exception indicated at "Second" above applies to special contracts,concessions,and chain-storebusiness.Such business is always subject to peculiarcircumstances and to changes.All such business shall at all times be handled bythe bottler in such amannerand on suchtermsand conditions as it shall determineto be equitable to the distributor and to itself.The parties also recognize that undersome circumstancessubstantial parts or even all of suchspecial linesof businessmay have to be withdrawn from the distributor. Said exceptionapplies also tosalesby the bottler to the existing special distributors already in the territory andlisted on a schedule, "Exhibit B," attached hereto and made a part hereof (and ifno list is attached there are noneof these exceptions).FouRTH: The distributor will pursue his best effortsin promoting an everincreasingdistribution of the carbonated beverage in the territory assigned to himas a full time and exclusive activity, and he accordingly will not at the same timehandle the sale, distribution, production, or servicing of any product or productsnot manufactured by this bottler.FIFTH: The distributorisoneof a number of distributors who cover other terri-toriesfor this bottler.At any andall timesnow and/or in the future when thegovernmentor the sugar industry is directly or indirectly rationing sugar and/orupon any other control by the government and/or upon any full or partial shutdown any or all of which shall substantially affect the bottler's production, thedistributoragreesto accept such quantities of its carbonated beverage as the bottlershall fix as equitable.SIXTH: At all times the distributor will pay the rates established by the bottler forall distributors from the same plant and in thesame classand will pay in cash atthe time of delivery.SEVENTH: The distributor will follow all rules, regulations and business practicesas announced by the bottler for the direction of the distributor and other likedistributors in the operation of their businesses.EIGHTH: The bottler will set the prices the distributor will pay for the bottler'scarbonated beverage, and, to establish uniformity and also in order to discouragethe evils of price cutting the bottler will set there-saleprices which the distributormustobserve and follow atall times.NINTH: The distributor shall always have and operate enough trucksto maintaina schedule of route trips of at least the same frequency as competition in other softdrinks at any given time maintains for the City of Pittsburgh, Pa., or as the bottlershall require from time to time.TENTH: His trucks shall be painted by the distributor in the manner directed bythe bottler, and the distributor shall maintainthem in appearanceto the bottler'ssatisfaction.ELEVENTH: The trucks shall be covered by insurance for public liability andproperty damagein amountssatisfactory to the bottler, for the protection of thedistributor and the bottler, and shall be paid for by the distributor.The distributoracknowledges generally that he is no agent of the bottler and thatas to it theseinsurance requirements are purely cautionary for the protection of the bottler whomthe distributor shall supply with a certificatefrom the insurer evidencing propercoverage.TWELFTH: Whenever the distributorneglects,fails or refusesto have andoperatethe number of trucks required above, and wheneverhe neglects,fails,or refusesto add trucks for the purposes of expansion as may be required by the bottler, then,in anysuch case, the bottler may reclaim such territory as it may judge to beinadequately serviced or neglected by the distributor and such territory shall thenbe withdrawn and excluded from all the provisions of this agreement.This para- 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDgraph shall be so applied that in any case where it shall appear to the satisfaction ofthe bottler that the distributor is not adequately servicing his territory or anyparticular part thereof, the bottler shall be free to generally redefine the territoryby subtraction and possibly by addition and the bottler may reclaim such part orallof the territory as it shall judge best to make possible the proper servicing ofall territory.THIRTEENTH:All persons operating and making deliveries from trucks shall wearuniforms approvedby thebottler and the uniforms must be kept reasonablypresentable in appearance,these requirements being without cost to the bottler.FOURTEENTH:The distributor shall appropriately place and maintain all adver-tisingmaterial supplied to himby thebottler.FIFTEENTH:Consistent with the terms of this agreement the bottler will cooperatewith the distributor in the development of his territory and, to the extent deemedadvisable by the bottler, it will itself also advertise its carbonated beverage in theterritory.SIXTEENTH: The distributor cannot sell to any person whom the bottler mayconsider to be a sub-distributor.SEVENTEENTH:If any Law, or any Court decision makes the bottler presently,retroactively,or in the future liable for any tax, charge,contribution,publicliability, or other payment based on any feature or event of the distributor's business.hereunder,then,he, the distributor,will save harmless and reimburse the bottlerfor any such sum or sums as it may be so required to pay on such account.EIGHTEENTH:The distributor shall regularly turn in all delivery tickets to thebottler and shall furnish any other information required by the bottler in connectionwith the servicing of customers in the distributor's territory,and at any time requiredby the bottler, the distributor shall appear and shall make available to the bottlerat its request any and all of his other records and information that the bottler mayneed in any suit or in any other matter.NINETEENTH:Either party shall have the right to terminate this agreement forcause at any time, otherwise it shall continue in effect at the will of both parties.TWENTIETH:In the event the bottler terminates this agreement for cause,or if thisagreement is assigned to some other party as provided below, or in the event ofthe abandonment or cancellation of this agreement by the distributor,the distributorshall not sell,distribute or in any way handle, directly or indirectly,as agent,servant, employee,owner, trustee,or in any other capacity,any product deemed bythe bottler'to be in competition with any product or products of the bottler, and heshall not do so any place in any territory serviced under this agreement for theperiod of one year from the date the distributor ceases business under this contract,and the distributor acknowledges that any violation of this restrictive covenant willresult in immediate,substantial,and irreparable damage to the bottler and thatit shall be entitled immediately to a preliminary and permanent injunction and thedistributor agrees that if he contests or litigates this provision and if the restraint issuspended for any time during such litigation that the aforesaid one year periodshall in such case begin to run from the date of the conclusion of such litigationresulting in any right in the bottler to any restraint against the distributor.TWENTY-FIRST:On any termination of this contract at any time and for any causethe bottler shall have the option of purchasing the distributor's truck or trucks, orhis interest in it or them at such price as the parties may agree upon, or, failing agree-ment, at such price as shall be fixed by the appraisal of any appraiser selected bythem, or, failing that,as shall be fixed by the appraisal of a committee of appraisers,one selected by each of the parties and the third selected by the other two appraisers.The expense of the appraisal to be shared equally. If the distributor for any reasonabandons this contract or if for his failure of proper performance the bottler declaresthe contract terminated for cause,then in any such case within one year from thedate hereof the bottler shall retain or obtain$500.00 of the distributor'smoney fromthe above settlement for his truck or trucks as liquidated damages and withouteffect upon any other terms hereof.TWENTY-SECOND: To bebinding any changes in this contract must be written andsigned by both parties.TWENTY-THIRD:As to the distributor,this agreement is made with him personallyon judgment and faith in his personal abilities.It is accordingly not made for thebenefit of his heirs,successors,and assigns, except as is provided for below, and theagreement shall be subject to termination at any time at the option of the bottlerwhile the distributor for any reason does not personally,actively and regularlydevote his full time, free from any interference or control by any third person, court, INTERNATIONAL BROTHERHOOD OF TEAMSTERS167or other agency, to distributing the bottlers carbonated beverage, and, as to thisright in the bottler, there shall be no defense of latches to any action taken by thebottler for any breach or default hereunder at any time.The provisions of thisparagraph however, are subject to the following modifications:(a)As a matter of policy the bottler desires a stable and long term relation-shipwith the distributor and is opposed to any speculative dealings in thedistributorship by the distributor, the distributor here acknowledging that theterritory assigned to him represents a substantial capital investment by thebottler to have made it currently productive of regular and substantial businessin the bottler's carbonated beverage.(b)The bottler accordingly shall be free to withhold its consent withoutcause to any transfer of the distributorship by the distributor within five yearsfrom the date hereof, and any such changemadeby the distributor in any form'ormannerwhatsoever without the consent of the bottler shall constitute acancellationand abandonment of the contract by the distributor.(c)After five years from the date hereof the distributor may transfer thedistributorship provided that the bottler may then require the following:1. In connectionwith any such transfer the bottler may require such-changes in the distributorship contractas in itsjudgment may at the timebe appropriate to its changedbusinesspolicies or conditions.(2) The bottler may require that a sum equal to ten percent of the saleprice be set aside with it, to be used by it, as it shall decide for advertisingand salespromotion of its carbonated beverage in the new distributor'sterritory.3.The bottler shall be free to exercise its private and independent judg-ment as tothe general ability and acceptability of the proposed newdistributor for such business and on such grounds may disapprove of thetransfer to such party.4.The bottler shall be free to disapprove of anysale ata price whichin itsjudgment is unreasonable.(d) To be valid and binding the consent of the bottler to any matter providedfor herein must be given in writing.TWENTY-FOURTH: It is a condition of this contract thatit ismade subject to anyexisting or future collective bargaining or similar agreement with any representa-tive agency or group concerning any or all matters affecting any part of the bottler'sbusiness, and is likewise subject to the settlement of any disputes and grievances byarbitration or otherwise as between the bottler and any such agency or group.TWENTY-FIFTH: The distributor is bound by notice that the bottler operatesunder franchises and the distributor will cooperate and submit to all matters requiredof or invoked upon the bottler by its franchisor insofar as any such matters may affectthe distributor and his territory.TWENTY-SIXTH: This agreement constitutes the only agreement between the partiesand replaces, supersedes and cancels any and all previous agreements, practices,or understandings that they may have had before regarding distribution of thebottler's carbonated beverage.TWENTY-SEVENTH: Gender and number as used in this contract shall be appliedappropriately to the facts and circumstances as they actually exist.TWENTY-EIGHTH: Because the parties shall be working together for their mutualbenefit and because judgment and circumstances may alter cases it is agreed thatwhenever the bottler elects to treat a particular default, breach or violation here-under as terminating this agreement for cause it, the bottler, shall not be prejudicedbecause it may have waived or ignored any other defaults, breaches or violations.TWENTY-NINTH: This contract is an entirety and in the event that any part of itis declaredillegalor unenforceable the bottler shall have the option of declaring thecontract thereby terminated or of continuing the balance of the contract in force.The parties agree to be legally bound by the terms hereof.Pittsburgh, Pa. -----------------------------------195 __.Witness:DAD'S ROOT BEER BOTTLING COMPANY,---------------------------- By -------------------------------------(President)Witness :DISTRIBUTOR :